Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Arguments
Applicant’s amendment/arguments with respect to pending claims 1-16, 19 and 20 filed on December 22, 2021 have been fully considered. Examiner’s response to the presented arguments follows below. 
Claim Objection 
Summary of Arguments: 
	Applicant requests the withdrawal of the object of claim 19. 
Examiner’ Response: 
	In view of the amendment of the amendment of claim 19, the claim object to claim 19 is withdrawn. 
Claim Rejections - 35 USC § 112
Summary of Arguments: 
	Applicant requests the withdrawal of the rejection under 35 USC § 112(b) of claims 1, 16 and 20. 

Examiner’ Response: 

	In view of the amendment of claims 1, 16 and 20, the previous rejection under 35 USC § 112(b) of claims 1, 16 and 20 is withdrawn. Accordingly, the rejection of the dependent claims 2-8 is withdrawn. 

Claim Interpretation 
Summary of Arguments: 
	Applicant request the withdrawal of the claim interpretation under 35 USC § 112(f) of the pending claims. 
Examiner’ Response: 
	In view of the amendment of the pending claims, the claim interpretation under 35 USC § 112(f) of the pending claims is withdrawn. 

Claim Rejections - 35 USC § 103
Summary of Arguments 
	Regarding claim 1, 9 and 20, applicant argues that Miyuki discloses when the vehicle user requests the guidance of a vehicle position, the periphery monitoring function of a user’s vehicle is activated and does not disclose “activating a sensor of a vehicle parked around the user’s vehicle when the vehicle user requests the guidance of a vehicle position,”  as such, the combination of Hutchings and Miyuki do not disclose “ issuing a command for activating a first vehicle sensor configured to detect a peripheral information of a first vehicle based on the predetermined request from a user of the target vehicle to the target vehicle, the first vehicle being a vehicle parked around the target vehicle in the predetermined parking area.”
Examiner’ Response: 
	Examiner respectfully disagrees.
	The current application in paragraph [0036], reproduced below, describes the following:  
[0010] A controller acquires the presence or absence of predetermined inputs from outside to a parked vehicle parked in a predetermined parking area in which a plurality of vehicles are parked. Here, the predetermined input from the outside, for example, is an impact from the outside to the vehicle. Then, when an impact is applied from the outside in this way to the vehicle, there is a possibility that an abnormality occurs in the vehicle. The predetermined inputs from the outside are, for example, predetermined requests from the user of parked vehicles. If this request is, for example, a guidance request from the user to his or her own parked vehicles, and if the guidance to the user is inappropriate, the parking area may be compromised.

[0011] Therefore, a controller, based on a predetermined input to a target vehicle that is a predetermined vehicle being parked in a predetermined parking area, issues a command for activating the first vehicle sensor…
 
	As outlined above, the current application describes a controller acquires the presence or absence of predetermined inputs from outside to a parked vehicle parked in a predetermined parking area in which a plurality of vehicles are parked. The predetermined input from the outside may be an impact from outside to the vehicle or a predetermined request from the user of parked vehicle such as a guidance request from the user to his/her own vehicle. 
 Hutchings in paragraphs [0042], [0055] discloses upon receiving a message regarding a presence of an object or event (intrusion such as glass breakage) by a nearby vehicle from the message sending vehicle, the vehicle receiving the message may be configured to activate the camera based on the receipt of the message. Furthermore, Miyuki discloses a vehicle position guidance system for guiding the positon of a vehicle to a user of the vehicle upon request of the position of the vehicle from the user. When the user makes such a request, the vehicle surrounding monitoring function is activated (Miyuki: abstract). 

The rejection of claims 9 and 20 is maintained due to similar reason(s) set forth above with respect to claim 1. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hutchings Pub. No. US 2013/0342333 A1 in view of Miyuki (JP 2018-156251 A1).

(Figs. 2, 7, ¶0053-At least one vehicle within the network may transmit one or more messages to an event responder regarding the detected object and/or event), identify the target vehicle for which the predetermined request is present among the plurality of parked vehicles (¶0056-The message(s) transmitted to the vehicle(s) of the surveillance network and/or the event responder may include information identifying the detecting vehicle 102), and issue a command for activating a first vehicle sensor configured to detect a peripheral information of a first vehicle  based on the predetermined request to the target vehicle (¶0055-one or more messages may be sent from the detecting vehicle to a nearby vehicle regarding the presence of an object or event. The vehicle receiving the message(s) may be configured to activate the camera based on the receipt of such message(s)), the first vehicle (i.e., the nearby vehicle) being a vehicle parked around the target vehicle (i.e., detecting vehicle 102) in the predetermined parking area (Fig. 7, ¶0064- vehicles parked in a parking garage). 
Hutchings does not explicitly disclose the predetermined request is from a user of a target vehicle. 
However, Miyuki discloses the predetermined request is from a user of a target vehicle (abstract: a vehicle positon guidance system for guiding the position of a vehicle to a vehicle user, and a user that makes a vehicle position request using a communication terminal). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Hutchings to include a predetermined 

Regarding claim 2, Hutchings in view of Miyuki discloses the information processing apparatus of claim 1. Hutchings further discloses wherein the first vehicle sensor is configured to photograph the periphery of the first vehicle (Fig. 2, 7, ¶0065-At least one vehicle in the surveillance network, which may be the vehicle closest to the vehicle transmitting the message(s), may receive the message(s) and begin capturing images of the detected person(s)).

Regarding claim 3, Hutchings in view of Miyuki discloses the information processing apparatus of claim 1. Hutchings further discloses wherein the first vehicle (i.e., the nearby vehicle) is a vehicle parked in a predetermined area (Fig. 7, ¶0064- vehicles parked in a parking garage) including the target vehicle among the parked vehicles (detecting vehicle 102).
Regarding claim 4, Hutchings in view of Miyuki discloses the information processing apparatus of claim 3. Hutchings further discloses wherein the first vehicle includes a vehicle parked alongside the target vehicle in a longitudinal direction that is a direction of travel of the target vehicle (Fig. 7, parked vehicles including detecting vehicle 102 and the nearby vehicles).
Regarding claim 5, Hutchings in view of Miyuki discloses the information processing apparatus of claim 4. Hutchings further discloses wherein the controller is programmed to select (Fig. 7, ¶¶0045, 0047,0054-the vehicle 102 captures images of the object 210 and/or person(s) 212 as still images and/or video (generally referred to herein as "images"). To inform the event responders 208 of the captured activity, the images 202 may be transmitted to the event responder 208 via the network 134. …GPS information 200 may also be transmitted to the event responders 208, which may be used for tracking the carjacker, identifying the location of the vehicle, identifying the location of the object, and the like. ...Using location information, vehicle 102 may also determine which vehicles can capture images of the detected object(s), person(s) and/or the surrounding environment based on location of the vehicle(s)).
Regarding claim 6, Hutchings in view of Miyuki discloses the information processing apparatus of claim 4. Hutchings further discloses wherein the controller is programmed to select the first vehicle based on image information acquired by (Fig. 7, ¶¶0045, 0047,0054-the vehicle 102 captures images of the object 210 and/or person(s) 212 as still images and/or video (generally referred to herein as "images"). To inform the event responders 208 of the captured activity, the images 202 may be transmitted to the event responder 208 via the network 134. …GPS information 200 may also be transmitted to the event responders 208, which may be used for tracking the carjacker, identifying the location of the vehicle, identifying the location of the object, and the like. ...Using location information, vehicle 102 may also determine which vehicles can capture images of the detected object(s), person(s) and/or the surrounding environment based on location of the vehicle(s)) and installation type sensor configured to photograph the predetermined parking area and provided in the (Figs. 2, 7, ¶¶0053, 0055- Based on the communication between the vehicles and the activation of the camera(s) 126 in each vehicle, a surveillance region may be created (block 312). The surveillance region may be a cooperative network of multiple vehicles which capture images of the environment outside of the vehicle including, but not limited to, objects, persons, and surroundings as an aggregate field of view).
Regarding claim 7,  Hutchings in view of Miyuki discloses the information processing apparatus of claim 3. Hutchings further discloses wherein the first vehicle sensor is configured to photograph the periphery of the first vehicle (Figs. 2, 7, ¶¶0053, 0055- Based on the communication between the vehicles and the activation of the camera(s) 126 in each vehicle, a surveillance region may be created (block 312). The surveillance region may be a cooperative network of multiple vehicles which capture images of the environment outside of the vehicle including, but not limited to, objects, persons, and surroundings as an aggregate field of view).
Regarding claim 8, Hutchings in view of Miyuki discloses the information processing apparatus of claim 7. Hutchings further discloses wherein the controller is programmed to: select a second vehicle, which is a vehicle parked around the vehicle and which differs from the target vehicle and the first vehicle, based on image information from the first vehicle sensor, and issue a command to activate a second vehicle sensor provided in the second vehicle and to detect peripheral information of the second vehicle (¶0047-Using location information, vehicle 102 may also determine which vehicles can capture images of the detected object(s), person(s) and/or the surrounding environment based on location of the vehicle(s).¶0055-one or more messages may be sent from the detecting vehicle to a nearby vehicle regarding the presence of an object or event. The vehicle receiving the message(s) may be configured to activate the camera based on the receipt of such message(s)) . Note that in Hutchings any one of the vehicles as shown in Fig. 7 may be determined to capture the surrounding environment. 
Regarding claim 9-16, claims 9-16 are directed to an information processing apparatus and includes limitations similar to claims 1-8. Thus, claims 9-16 are rejected due to similar reasons set forth above with respect to claims 1-8.
Regarding claim 20, claim 20 is directed to an information processing method and includes limitations similar to claim 1. Thus, claim 20 is rejected due to similar reasons set forth above with respect to claim 1. 
Allowable Subject Matter
Claim 19 would be allowable if rewritten to overcome the objection, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHNAEL AYNALEM whose telephone number is (571)270-1482. The examiner can normally be reached M-F 9AM-5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on 571-272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.